ACCEPTED
                                                                  03-14-00737-CV
                                                                          4322613
                                                         THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                              3/1/2015 2:30:33 AM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
                  No. 03-14-00737-cv

        _____________________________________
                                                   FILED IN
                                            3rd COURT OF APPEALS
               IN THE THIRD COURT OF   APPEALSAUSTIN, TEXAS
                                            3/2/2015 12:00:00 AM
                    AUSTIN, TEXAS             JEFFREY D. KYLE
                                                    Clerk

        _____________________________________

 CHASE CARMEN HUNTER, APPELLANT v. ELEANOR KITZMAN IN

 HER OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE,

     JULIA RATHGEBER IN HER OFFICIAL CAPACITY AS

COMMISSIONER OF INSURANCE, AND THE TEXAS DEPARTMENT OF

                 INSURANCE, APPELLEES


MOTION TO EXTEND TIME FOR FILING MOTION FOR REVIEW OF

TRIAL COURT’S ORDER DATED FEBRUARY 19, 2015, SUSTAINING

    CONTEST TO MOTION TO APPEAL IN FORMA PAUPERIS


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                          Chase Carmen Hunter, pro se
                          340 S. Lemon Ave. #9039
                          Walnut, CA 91789
                          Telephone: 707-706-3647
                          Facsimile: 703-997-5999
                          Chase_Hunter@yahoo.com


                        -1-
CERTIFICATION.

I, Chase Carmen Hunter, state under penalty of perjury

that   the   following   facts        and   argument    are    true    and

correct.


                   March 1, 2015

TEXAS RULE OF APPELLATE PROCEDURE 10.5(b)(1)(A)

Deadline:    10   days   from    February     19,   2015,      which   is

March 2, 2015

TEXAS RULE OF APPELLATE PROCEDURE 10.5(b)(1)(B)

LENGTH OF EXTENSION: 60 DAYS

TEXAS RULE OF APPELLATE PROCEDURE 10.5(b)(1)(C)

Facts:   The   Appellant    is        indigent.   The   Appellant      is

unable to pay a lawyer and is acting pro se.                           The

issues are complicated and involve issues of extrinsic

fraud, jurisdiction, gross errors, violations of the

United   States    Constitution,         violations     of    state    and

federal laws, violations of the Appellants civil rights

and human rights, and much more. For these reasons,

care must be taken in filing a motion for review; and




                                -2-
the Appellant needs time to prepare said motion for

review.

TEXAS RULE OF APPELLATE PROCEDURE 10.5(b)(1)(D)

No previous extensions have been granted.

WHEREFORE, the Appellant requests that this motion for

an extension be granted.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039
Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                      CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________               3/1/2015
Chase Carmen Hunter

   CERTIFICATION PURSUANT TEX R. APP. P. 10.1(a)(5)

I, Chase Carmen Hunter, certify that I did attempt to
get the Appellees’ agreement for an extension as
described herein. I contacted Cynthia Morales, counsel
for the Appellees, by email on the morning of February
27, 2015, to discuss the issues described herein prior
to filing this motion; and I received no response from
Ms. Morales.

                           -3-
__________________               3/1/2015
Chase Carmen Hunter
                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Motion was served upon the parties shown
below as indicated:


Cynthia A. Morales
Assistant Attorney General
By Email on March 1, 2015 at
Cynthia.Morales@texasattorneygeneral.gov




Chase Carmen Hunter




                        -4-